Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158057-8                                                                                               David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158057
                                                                   COA: 335253
                                                                   Wayne CC: 16-003026-FC
  ELAZAR ALEXANDER WITHERS,
             Defendant-Appellant.
  _____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 158058
                                                                   COA: 336897
                                                                   Wayne CC: 16-004902-FC
  ELAZAR ALEXANDER WITHERS,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the May 15, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2019
         a0225
                                                                              Clerk